DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a continuation of application 16/740256, filed on 1/10/2020, which is divisional of 16/127017, filed on 9/10/2018, which is a continuation of 14/706871, filed on 5/7/2015, which claims priority from US provisional application US 62/072250, filed on 10/29/2014.   
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §§119(e), 120, and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
rotated device design layout as recited in claim 1 and “after rotating the device design layout in the first direction, performing an optical proximity correction (OPC) process on the device design layout” as recited in claim 15. Accordingly, claims 1-7 and 15-20 are not entitled to the benefit of the prior application. 

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, line 3, “the rotated reticle” should be changed to --the reticle-- or the dependency of claim 14 should be changed to claim 13 rather than claim 8 to correct antecedence of “the rotated reticle.”
Appropriate correction is required to place claims in better form.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “rotating the device design layout and the scribe line design layout in different directions; performing an optical proximity correction (OPC) on the rotated device design layout and the rotated scribe line design layout” in lines 4-7. However, the specification does not describe performing optical proximity correction on the rotated device design layout and instead only describes performing optical proximity correction on an unrotated device design layout (see para. [0024] of US PGPub 2021/0263425 of the instant application). Moreover, there is no support for this subject matter in the originally filed disclosures of provisional application 62/072250 or parent applications 14/706871, 16/127/017, and 16/740256. To overcome the rejection, it is suggest that the claim language be amended to recite the optical proximity correction is performed on the unrotated device design layout. Thus, the specification does not describe the claimed subject matter such that one of ordinary skill in the art would have understood the inventors to have had possession of performing an optical proximity correction on the rotated device design layout. Claim 1 and all claims depending therefrom are rejected as failing to comply with the written description requirement. Appropriate correction is required. 
Claim 15 recites “rotating the device design layout in a first direction; after rotating the device design layout in the first direction, performing an optical proximity correction (OPC) process on the device design layout; after performing the OPC process, rotating the device design layout in a second direction different from the first direction” in lines 3-5. However, the specification does not describe performing optical proximity correction on the rotated device design layout and instead only describes performing optical proximity correction on an unrotated device design layout (see para. [0024] of US PGPub 2021/0263425 of the instant application). Additionally, there is no support for this subject matter in the originally filed disclosures of provisional application 62/072250 or parent applications 14/706871, 16/127/017, and 16/740256. To overcome the rejection, it is suggest that the claim language be amended to recite the optical proximity correction is performed on the unrotated device design layout. Thus, the specification does not describe the claimed subject matter such that one of ordinary skill in the art would have understood the inventors to have had possession of performing an optical proximity correction on the rotated device design layout. Claim 15 and all claims depending therefrom are rejected as failing to comply with the written description requirement. Appropriate correction is required.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 9, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,534,272. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of the patent claims, which further require rotating the device design layout based on mask field utilization. 
Regarding claim 8, claim 9 of patent 272 recites a method (claim 1, col. 9, line 5) comprising:
receiving a device design layout and a scribe line design layout to surround the device design layout (claim 1, col. 9, line 6, claim 6, col. 9, lines 24-30); 
performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout (claim 6, col. 9, lines 24-30); 
after performing the OPC process, rotating the scribe line design layout (claim 9, col. 9, lines 37-40); and 
after rotating the scribe line design layout, forming a reticle comprising the device design layout and the scribe line design layout (claim 1, col. 9, lines 9-10, claim 6, col. 9, lines 24-30, claim 9, col. 9, lines 37-40).
Regarding claim 9, claim 9 of patent 272 recites further comprising: after performing the OPC process, rotating the device design layout (claim 1, col. 9, lines 6-7, claim 6, lines 28-30). 
Regarding claim 11, claim 9 of patent 272 recites further comprising: prior to performing the OPC process, rotating the scribe line design layout (claim 6, col. 9, lines 25-30).
Regarding claim 12, claim 9 of patent 272 recites wherein the scribe line design layout is rotated in different directions prior to and after performing the OPC processes (claim 6, col. 9, lines 25-30, claim 9, col. 9, lines 38-40). 

Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,534,272 in view of Pici (US PGPub 2009/0226677).
Regarding claim 13, patent 272 does not recite further comprising: rotating the reticle.
Pici discloses rotating the reticle (Figs. 8-9, paras. [0053]-[0056], the patterning device MA is rotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included rotating the reticle as taught by Pici in the method as recited by patent 272 since including rotating the reticle is commonly used to reduce overlay errors resulting from the fingerprint of the lithographic apparatus during wafer exposure (Pici, paras. [0050]-[0051], [0053], [0058]).
Regarding claim 14, patent 272 does not recite further comprising: rotating a wafer; and projecting radiation through the rotated reticle onto the rotated wafer.
Pici discloses rotating a wafer (Figs. 8-9, paras. [0053]-[0056], the substrate is rotated); and 
projecting radiation through the rotated reticle onto the rotated wafer (Figs. 8-9, paras. [0053]-[0056], [0059], the substrate and patterning device MA are rotated in synchronization to expose the patterns of the patterning device MA onto the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included rotating a wafer; and projecting radiation through the rotated reticle onto the rotated wafer as taught by Pici in the method as recited by patent 272 since including rotating a wafer; and projecting radiation through the rotated reticle onto the rotated wafer is commonly used to reduce overlay errors resulting from the fingerprint of the lithographic apparatus during wafer exposure (Pici, paras. [0050]-[0051], [0053], [0058]).


Claims 8, 9, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,003,091 in view of Yang et al. (US PGPub 2010/0086862, Yang hereinafter). 
Regarding claim 8, claim 1 of patent 091 recites a method (claim 1, col. 9, line 9) comprising:
receiving a device design layout and a scribe line design layout to surround the device design layout (claim 1, col. 9, lines 10-14); 
performing an optical proximity correction (OPC) process on the scribe line design layout (claim 1, col. 9, lines 15-16); 
after performing the OPC process, rotating the scribe line design layout (claim 1, col. 9, lines 15-19). However, claim 1 of patent 091 does not recite performing an OPC process on the device design layout and after rotating the scribe line design layout, forming a reticle comprising the device design layout and the scribe line design layout. 
Yang discloses performing an OPC process on the device design layout and forming a reticle (paras. [0010], [0031], an OPC correction process is performed on the device patterns and a mask ready to be written is generated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included performing an OPC process on the device design layout and forming a reticle as taught by Yang after rotating the scribe line design layout for the reticle design comprising the device design layout and the scribe line design layout in the method as recited by patent 091 since including performing an OPC process on the device design layout and after rotating the scribe line design layout, forming a reticle comprising the device design layout and the scribe line design layout is commonly used to provide a mask pattern correction method to improve resolution while providing a mask that exposes wafer with accurate critical dimensions (Yang, paras. [0005]-[0010]).
Regarding claim 9, patent 091 does not appear to recite after performing the OPC process, rotating the device design layout.
Yang discloses after performing the OPC process, rotating the device design layout (Fig. 1, paras. [0031]-[0033], the device pattern is rotated after OPC correction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included after performing the OPC process, rotating the device design layout as taught by Yang in the method as recited by patent 091 since including after performing the OPC process, rotating the device design layout is commonly used to provide a mask pattern correction method to improve resolution while providing a mask that exposes wafer with accurate critical dimensions while increasing the accuracy and the reliability of the correction process (Yang, paras. [0005]-[0010]).
Regarding claim 11, claim 1 of patent 091 as modified by Yang discloses further comprising: prior to performing the OPC process, rotating the scribe line design layout (claim 1, col. 9, line 11).
Regarding claim 12, claim 5 of patent 091 as modified by Yang discloses wherein the scribe line design layout is rotated in different directions prior to and after performing the OPC processes (claim 5, col. 9, lines 40-43).

Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,003,091 as modified by Yang in view of Pici (US PGPub 2009/0226677).
Regarding claim 13, patent 091 as modified by Yang does not recite further comprising: rotating the reticle.
Pici discloses rotating the reticle (Figs. 8-9, paras. [0053]-[0056], the patterning device MA is rotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included rotating the reticle as taught by Pici in the method as recited by patent 091 as modified by Yang since including rotating the reticle is commonly used to reduce overlay errors resulting from the fingerprint of the lithographic apparatus during wafer exposure (Pici, paras. [0050]-[0051], [0053], [0058]).
Regarding claim 14, patent 091 as modified by Yang does not recite further comprising: rotating a wafer; and projecting radiation through the rotated reticle onto the rotated wafer.
Pici discloses rotating a wafer (Figs. 8-9, paras. [0053]-[0056], the substrate is rotated); and 
projecting radiation through the rotated reticle onto the rotated wafer (Figs. 8-9, paras. [0053]-[0056], [0059], the substrate and patterning device MA are rotated in synchronization to expose the patterns of the patterning device MA onto the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included rotating a wafer; and projecting radiation through the rotated reticle onto the rotated wafer as taught by Pici in the method as recited by patent 091 as modified by Yang since including rotating a wafer; and projecting radiation through the rotated reticle onto the rotated wafer is commonly used to reduce overlay errors resulting from the fingerprint of the lithographic apparatus during wafer exposure (Pici, paras. [0050]-[0051], [0053], [0058]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai et al. (US PGPub 2008/0063259, Sakurai hereinafter). 
Regarding claim 15, Sakurai discloses a method, comprising: 
receiving a device design layout (Figs. 4-6, paras. [0061]-[0070], the design data for a chip region of an exposure mask is received from a database); 
rotating the device design layout in a first direction (Figs. 6, 8, paras. [0076]-[0080], the pattern data is rotated); 
after rotating the device design layout in the first direction, performing an optical proximity correction (OPC) process on the device design layout (Figs. 6, 9, paras. [0077]-[0083], OPC is applied to the rotated pattern 14); 
after performing the OPC process, rotating the device design layout in a second direction different from the first direction (Figs. 6 and 10, paras. [0077]-[0084], following the OPC process, the pattern data is rotated in the reverse direction from the first rotation); and 
after rotating the device design layout in the second direction, forming a reticle comprising the device design layout (paras. [0004]-[0007], [0061]-[0084], [0090], after rotating the pattern data and processing the pattern data, the mask is formed with the design data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai as applied to claim 15 and further in view of Ausschnitt et al. (US PGPub 2010/0190096, Ausschnitt hereinafter) in view of Smeets et al. (US PGPub 2008/0055577, Smeets hereinafter) and Hartley (US Patent No. 5,917,932).
Regarding claim 16, although Sakurai discloses performing the OPC process Figs. 6, 9, paras. [0077]-[0083], OPC is applied to the rotated pattern 14), Sakurai does not appear to explicitly describe generating a scribe line design layout to surround the device design layout, wherein the scribe line design layout comprises an overlay pattern, a critical dimension bar pattern, a process control monitor pattern, and an identification pattern; and rotating at least one of the overlay pattern, the critical dimension bar pattern, the process control monitor pattern, and the identification pattern relative to the device design layout prior to performing the OPC process.
Ausschnitt discloses generating a scribe line design layout to surround the device design layout, wherein the scribe line design layout comprises an overlay pattern, a critical dimension bar pattern, a process control monitor pattern (Figs. 5-6 and 12, paras. [0055]-[0060], [0071], the kerf areas 94 of the mask include integrated targets 60, which include for determining critical dimension and overlay). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a scribe line design layout to surround the device design layout, wherein the scribe line design layout comprises an overlay pattern, a critical dimension bar pattern, a process control monitor pattern as taught by Ausschnitt in the method as taught by Sakurai since including a scribe line design layout to surround the device design layout, wherein the scribe line design layout comprises an overlay pattern, a critical dimension bar pattern, a process control monitor pattern is commonly used to provide improved metrology targets sufficiently small to allow multiple metrology measurements in the same location of the mask to improve the use of available footprint on the mask while achieving minimized critical dimension and overlay variation (Ausschnitt, paras. [0005]-[0010], [0072]). 
Sakurai as modified by Ausschnitt does not appear to explicitly describe wherein the scribe line design layout comprises an identification pattern.
Smeets discloses the scribe line design layout comprises an identification pattern (Fig. 4, para. [0046], the mask includes a bar code 3 in the scribe line). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the scribe line design layout comprises an identification pattern as taught by Smeets in the method as taught by Sakurai as modified by Ausschnitt since including the scribe line design layout comprises an identification pattern is commonly used to provide identifying information on the mask and the nature of the patterns arranged on the mask (Smeets, para. [0046]). 
Sakurai as modified by Ausschnitt in view of Smeets does not appear to explicitly describe rotating at least one of the overlay pattern, the critical dimension bar pattern, the process control monitor pattern, and the identification pattern relative to the device design layout prior to performing the OPC process.
Hartley discloses rotating a process control monitor pattern relative to the device design layout (col. 2, lines 34-47, col. 3, lines 53-56, col. 10, lines 58-67, col. 11, lines 1-5, col. 12, lines 35-67, col. 13, lines 1-11, the alignment marks of the metrology marks are rotated to remove error components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included rotating a process control monitor pattern relative to the device design layout as taught by Hartley prior to performing the OPC process in the method as taught by Sakurai as modified by Ausschnitt in view of Smeets since including rotating at least one of the overlay pattern, the critical dimension bar pattern, the process control monitor pattern, and the identification pattern relative to the device design layout prior to performing the OPC process is commonly used to accurately analyze and disposition lithography masks to improve the production of masks and to extend lithography tool lifetime (Hartley, abstract, col. 1, lines 59-67, col. 2, lines 22-34). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai as applied to claim 15 and further in view of Pici (US PGPub 2009/0226677).
Regarding claim 19, Sakurai does not appear to explicitly describe further comprising rotating the reticle. 
Pici discloses rotating the reticle (Figs. 1, 8-9, paras. [0053]-[0056], the patterning device MA is rotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included rotating the reticle as taught by Pici in the method as taught by Sakurai since including rotating the reticle is commonly used to reduce overlay errors resulting from the fingerprint of the lithographic apparatus during wafer exposure (Pici, paras. [0050]-[0051], [0053], [0058]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai as modified by Pici as applied to claim 19 and further in view of Shim et al. (US PGPub 2006/0291077, Shim hereinafter). 
Regarding claim 20, Sakurai as modified by Pici discloses projecting radiation, provided by the radiation source, through the rotated reticle onto a wafer (Figs. 1, 8-9, paras. [0029]-[0037], [0053]-[0056], the patterning device MA is rotated during projection), but Sakurai as modified by Pici does not appear to explicitly describe rotating a radiation source. 
Shim discloses rotating a radiation source and projecting radiation provided by the rotated radiation source (Figs. 1-5, paras. [0043], [0045], [0048], [0058]-[0059], [0064], [0070], the diffractive optical elements in the illumination optical system are rotated using a second rotational driving device 12 depending on the orientation of the pattern of the reticle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included rotating a radiation source as taught by Shim with projecting the radiation through the rotated reticle onto the wafer in the method as taught by Sakurai as modified by Pici since including rotating a radiation source is commonly used to provide various types of illumination light to accommodate more dynamic reticle patterns and patterns of finer width and is used to improve the efficiency of the optical elements while reducing the time required for changing the illumination elements to illuminate the variety of reticle patterns, thereby improving throughput (Shim, paras. [0015]-[0018], [0071]).  


Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious rotating the device design layout and the scribe line design layout in different directions; performing an optical proximity correction (OPC) process on the rotated device design layout and the rotated scribe line design layout; and forming a reticle comprising the device design layout and the scribe line design layout after performing the OPC process. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
The dependent claims would likewise be allowable by virtue of their dependency.
Sakurai discloses after rotating the device design layout in the first direction, performing an optical proximity correction (OPC) process on the device design layout (Figs. 6, 9, paras. [0077]-[0083], OPC is applied to the rotated pattern 14); after performing the OPC process, rotating the device design layout in a second direction different from the first direction (Figs. 6 and 10, paras. [0077]-[0084], following the OPC process, the pattern data is rotated in the reverse direction from the first rotation), but Sakurai does not describe or render obvious performing the OPC process on the scribe line design layout and after performing the OPC process, rotating the scribe line design layout. 
Hartley discloses rotating a process control monitor pattern relative to the device design layout (col. 2, lines 34-47, col. 3, lines 53-56, col. 10, lines 58-67, col. 11, lines 1-5, col. 12, lines 35-67, col. 13, lines 1-11, the alignment marks of the metrology marks are rotated to remove error components), but Hartley does not describe or render obvious performing the OPC process on the scribe line design layout and after performing the OPC process, rotating the scribe line design layout. 
Ning et al. (US PGPub 2015/0278426) discloses designing reticle metrology patterns to include structural elements design to protect the metrology patterns from being modified in an optical proximity correction process (Figs. 2-4, and 6, paras. [0033], [0035], and [0044]). Ning et al. does not teach or render obvious performing the OPC process on the scribe line design layout and after performing the OPC process, rotating the scribe line design layout.

Claims 8-9 and 11-14 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejections as set forth in this Office Action or if proper Terminal Disclaimers are filed. 
Regarding claim 8, the prior art of record, either alone or in combination, fails to teach or render obvious performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout; after performing the OPC process, rotating the scribe line design layout; and after rotating the scribe line design layout, forming a reticle comprising the device design layout and the scribe line design layout. These limitations in combination with the other limitations of claim 8 render the claim non-obvious over the prior art of record.
Hartley (US Patent No. 5,917,932) discloses a method, comprising: receiving a device design layout and a scribe line design layout to surround the device design layout (col. 2, lines 34-47, col. 3, lines 53-56, col. 10, lines 58-67, col. 11, lines 1-5, col. 12, lines 35-63, metrology marks are included in the design data for the lithography mask); rotating an overlay pattern (col. 2, lines 34-47, col. 3, lines 53-56, col. 10, lines 58-67, col. 11, lines 1-5, col. 12, lines 35-67, col. 13, lines 1-11, the alignment marks of the metrology marks are rotated to remove error components); and forming an e-beam file having the device design layout and the overlay pattern after rotating the overlay pattern (Fig. 5, col. 4, lines 34-67, col. 5, lines 1-9, col. 6, lines 1-9, col. 16, lines 5-24, col. 7, lines 50-67, col. 8, lines 49-55, col. 9, lines 1-27, the central processing unit 530 include a storage device 536 which stores the data of the mask design after removing error components from the alignment marks). However, Hartley does not describe or render obvious performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout; after performing the OPC process, rotating the scribe line design layout; and after rotating the scribe line design layout, forming a reticle comprising the device design layout and the scribe line design layout. 
Sakurai et al. (US PGPub 2008/0063259) discloses rotating the mask pattern in either clockwise or counterclockwise directions using OPC software (Fig. 8, para. [0079]), but Sakurai does not describe or render obvious performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout; after performing the OPC process, rotating the scribe line design layout; and after rotating the scribe line design layout, forming a reticle comprising the device design layout and the scribe line design layout. 
Ning et al. (US PGPub 2015/0278426) discloses designing reticle metrology patterns to include structural elements design to protect the metrology patterns from being modified in an optical proximity correction process (Figs. 2-4, and 6, paras. [0033], [0035], and [0044]); thus, Ning et al. does not teach or render obvious performing an optical proximity correction (OPC) process on the device design layout and the scribe line design layout; after performing the OPC process, rotating the scribe line design layout; and after rotating the scribe line design layout, forming a reticle comprising the device design layout and the scribe line design layout. 


Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the device design layout and the scribe line design layout are rotated in different directions. This limitation in combination with all of the limitations of the parent claims would render claim 10 non-obvious over the prior art of record if rewritten.

Claims 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the prior art of record, either alone or in combination, fails to teach or render obvious wherein after performing the OPC process, rotating the at least one of the overlay pattern, the critical dimension bar pattern, the process control monitor pattern, and the identification pattern along with the scribe line design layout. This limitation in combination with all of the limitations of the parent claims would render claim 17 non-obvious over the prior art of record if rewritten.
The dependent claim would likewise be allowable by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882